DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Burns on 4/9/2021.

The application has been amended as follows: 
1.	(Currently Amended) A production method of a forged crankshaft, the forged crankshaft including: four journals each defining a rotation center; three pins each decentered with respect to the journals, the pins being respectively disposed at a first position, a second position, and a third position at a phase angle of 120°; and a plurality of crank arms that connect the journals with the pins, respectively, the production method comprising:
a first preforming process for obtaining a first preform from a billet; 
a second preforming process for obtaining a final preform from the first preform; and
a finish forging process for forming the final preform into a finishing dimension of the forged crankshaft by at least a single die forging step, wherein

regions to be the pins and regions to be the journals of the billet are pressed from a direction perpendicular to an axial direction of the billet, so that while a cross sectional area of each of the regions is decreased thereby forming a plurality of flat parts, a region to be a second pin and to be disposed at the second position of the flat parts is decentered such that the decentering amount of the region to be the second pin becomes equal to or less than the decentering amount of the finishing dimension; wherein
the second preforming process includes: a process of pressing regions to be the plurality of journals in a pressing direction corresponding to a width direction of the flat part, by using a pair of second dies; and a process of, after starting pressing by the second dies, decentering a region to be disposed at the first position and to be a first pin, and a region to be disposed at the third position and to be a third pin from each other in opposite directions in a decentering direction corresponding to the width direction of the flat part by using third dies, such that decentering amounts of the regions to be the first pin and the third pin are equal to, or less than (√3)/2 of the decentering amount of the finishing dimension; and wherein
in the final preform, a thickness of each region to be the plurality of crank arms is equal to a thickness of the finishing dimension.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the references of record teach “a cross sectional area of each of the regions is decreased thereby forming a plurality of flat parts, a region to be disposed at the second position of the flat parts is decentered, a process of pressing regions to be the plurality of journals in a pressing direction corresponding to a width direction of the flat part, and decentering a region to be disposed at the first position … and a region to be disposed at the third position … in opposite directions the width direction of the flat part” in combination with remaining limitations in Claim 1.
Okubo et al. (WO2015/129208) is considered the closest art to the claimed invention and its corresponding U.S. Patent Publication 2017/01733664 is cited below.  It teaches a first preforming process wherein a billet is pressed from a direction perpendicular to the longitudinal direction so as to reduce its cross sectional area and decenter a region to be a second pin [0094].  It further teaches a second preforming process wherein regions to be the plurality of journals are pressed by using a pair of second dies (9B, 9U, 10B, 10U) ([0109]-[0112]) and a region to be a first pin and a region to be a third pin are decentered by using third dies (12, 13) ([0113]-[0116]) ([0122]-[0125]).
However, it fails to teach the aforementioned allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robra (U.S. Patent No. 3,129,488), Albers (U.S. Patent No. 2,959,840), Bovert (U.S. Patent No. 2,911,705).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4/9/2021